 

' l. 511 D
AO 245B (CASDRev. 08/13) .ludgment in a Criminal Case F g a gm

 

UNITED STATES DIsTRICT COURT DEC 11 2913

SOUTHERN D‘STRlCT OF CALIFORNIA am us _“""";TJET
SOUTHEHN D|S`ll~l|Cl Of‘ CAL!l-'OHN|A

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CR DEPuTY l

V_ (For Oi°fenses Comrnitted On or After Novemb l1 1987)

Alejandro De Leon-Lara
Case Number: lS-er-04988-JAH-l

Robert Carriedo
Defendant’s Attomey
REGISTRATioN No. 72792298

[:| _
§ pleaded guilty to count(s) One of the Information.

I___l was found guilty on count(s)

after a nlea of not guilt'v.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Numbegs[
8 USC 1326 Removed Alien Found in the United States l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:| The defendant has been found not guilty on count(s)
|:l Count(s) is dismissed on the motion ofthe United States.
w Assessment : $100.00 Waived.
|E No fine [| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December 7. 2018

Date of lmpositiog of ntence

HQ . JOHN A. HOUSTON “<--_\-
» TED STATES DISTRICT JUDGE

 

  

l$-cr-()4988-JAH-l

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

' DEFENDANT: Alejandro De Leon-Lara Judgrnent - Page 2 of 2
CASE NUMBER: lS-cr-04988-JAH-l

IMPRISONME NT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
time served.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:l|:l

The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

|:l as notified by the United States Marshal.

E The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:l on or before

|:l as notified by the United States Marshal.

El as notified by the Probation or Pretrial Services Office.
RETURN

I have executed this judgment as follows:

Defendant delivered on to

 

 

at , with a certified copy of this judgment

 

UNITED STATES l\/IARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l 8-cr-O4988-.l AH- 1

